Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 June 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 14, 16-18, 21, 25, 41, 43-44 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (2018/0312966, from hereinafter “Chan”), and further in view of Baum et al. (2018/0019165, from hereinafter “Baum”).



Re Claim 1, Chan discloses, a method for depositing a molybdenum metal film over a dielectric surface of a substrate by a cyclical deposition process, the method comprising:
providing a substrate (substrate) comprising a dielectric surface into a reaction chamber (processing chamber) [006]-[0007] and [0016]; 
depositing a nucleation film (nucleation layer) comprising a molybdenum compound material (MoF6 or MoClx) [0028] directly on the dielectric surface; and
depositing a molybdenum metal (metal layer) film directly on the nucleation film [0033]-[0034] and, wherein depositing the molybdenum metal film comprises:
contacting the substrate with a first vapor phase reactant comprising a molybdenum halide precursor (MoF6 or MoClx) [0033]-[0034]; and
contacting the substrate with a second vapor phase reactant comprising a reducing agent precursor (reducing agent) [0033].

Chan fails to disclose:
wherein depositing the nucleation film comprises repeating unit cycles of the cyclical deposition process to form the nucleation film having a thickness of less than 10 Angstroms.
However, Baum discloses in Fig. 8 and [0049] and [0075]:
depositing a nucleation film comprises repeating unit cycles of the cyclical deposition process to form the nucleation film film having a thickness of less than 10 Angstroms.

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known 

Re Claim 12, Chan discloses, wherein depositing the nucleation film further comprises performing at least one unit cycle of a cyclical deposition process, wherein a unit cycle comprises:
contacting the substrate with a first vapor phase reactant comprising a molybdenum precursor (MoF6 or MoClx) [0028]; and
contacting the substrate with a second vapor phase reactant comprising at least one of a nitrogen precursor, an oxygen precursor, or a carbon precursor [0028].

Re Claim 14, Chan discloses, wherein depositing the molybdenum metal film further comprises heating the substrate to substrate temperature of between 400 °C and 700 °C [0035].

Re Claim 16, Chan fails to disclose, wherein the molybdenum halide comprising a molybdenum chalcogenide halide.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re Claim 17, Chan fails to disclose, wherein the molybdenum chalcogenide halide comprises a molybdenum oxyhalide selected from the group comprising: a molybdenum oxychloride, a molybdenum oxyiodide, or a molybdenum oxybromide.


Re Claim 18, Chan fails to disclose, wherein the molybdenum oxychloride comprises molybdenum (IV) dichloride dioxide (MoO2CI2).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re Claim 21, Chan fails to specifically disclose, wherein the molybdenum metal film is a crystalline film.
However, ALD generally produces crystalline thin films. In addition, ALD is a well-known and conventional technique in the art to deposit films.

Re Claim 25, Chan fails to disclose, wherein the dielectric surface comprises a gap feature and the molybdenum metal film fills the gap feature without the formation of a seam.
However, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique, i.e. forming a trench and filling the trench uniformly without a seam, was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” 

Re Claim 41, Chan discloses, wherein depositing the nucleation film comprises: 
contacting the substrate with a first vapor phase reactant (MoF6 or MoClx); and 
contacting the substrate with a second vapor phase reactant comprising a reducing agent precursor (H2) [0028].

Re Claim 43, Chan fails to disclose, wherein the first vapor phase reactant is selected from the group consisting of a molybdenum chalcogenide halide and a molybdenum oxyhalide.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416

Re Claim 44, Chan discloses, wherein the nucleation film is a discontinuous film.

Re Claim 46, Chan as modified by Baum discloses in Fig. 8, wherein depositing molybdenum metal film comprises repeating unit cycles of the cyclical deposition process to form the molybdenum metal film having a thickness of between 50 Angstroms and 200 Angstroms.

Re Claim 47, Chan as modified by Baum fails to disclose, wherein providing the substrate comprises providing an engineered substrate, wherein the dielectric surface is disposed over a bulk support with an intervening buried oxide (BOX) layer disposed therebetween.
However, it would have been obvious to one of ordinary skill in the art since using an engineered substrate for a particular design application is conventional and routine in the art.

Re Claim 48, Chan as modified by Baum discloses in Fig. 8, wherein the thickness of the nucleation film is less than 5 Angstroms.

Re Claim 49, Chan as modified by Baum discloses in Fig. 8, wherein the thickness of the nucleation film is less than 3 Angstroms.



Claims 5, 9 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Baum, and further in view of Chen et al. (2017/0175290, from hereinafter “Chen”).

Re Claim 5, Chan fails to specifically disclose a molybdenum binary compound material.
However, Chen discloses:
wherein the molybdenum binary compound material comprises at least one of a molybdenum nitride, a molybdenum carbide, or a molybdenum oxide [0028].

Re Claim 9, Chan fails to disclose wherein the molybdenum binary compound material comprises at least one of a molybdenum nitride, a molybdenum carbide, or a molybdenum oxide.

 	wherein the molybdenum binary compound material comprises at least one of a molybdenum nitride, a molybdenum carbide, or a molybdenum oxide [0028].

Re Claim 42, Chan fails to disclose, wherein the first vapor phase reactant is selected from the group consisting of a molybdenum nitride precursor, a molybdenum carbide precursor, a molybdenum oxide precursor, and a molybdenum silicide precursor.
However, Chen discloses:
wherein first vapor phase reactant is selected from the group consisting of a molybdenum nitride precursor, a molybdenum carbide precursor, a molybdenum oxide precursor, and a molybdenum silicide precursor [0028].


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Baum, and further in view of Lehn.

Re Claim 10, Chan as modified by Baum fails to disclose, wherein the molybdenum metal film has a r.m.s. surface roughness (Ra) of less than 5 percent of the total thickness of the molybdenum metal film.
However, Lehn discloses in Fig. 58a:
wherein the molybdenum metal film has a r.m.s. surface roughness (Ra) of less than 5
percent of the total thickness of the molybdenum metal film [0289].

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816